Deemer, J.
I. Plaintiff’s tax deeds cover the land in dispute, but defendant says these deeds aré invalid, because no notice was given the party in possession or to the owner of the property of the expiration of the period of redemption from tax sale. To' this plaintiff responds by saying that defendant did not show that he or the person under whom he claims ever.had any title to the property, nor did he show .that any one was in such possession as to entitle him to notice. It is further argued that defendant did not show that all taxes on the property had been paid, as required by statute, before one is justified in attacking a tax deed. If defendant has shown these things, then there is a practical concession in argument that no proper notice of the expiration of redemption from the sale was given, and that defendant should have a decree allowing him to redeem, unless it be for some of the further reasons suggested in argument.
As to the claim that defendant did not show his owner*602ship of the property ,ihe'introduced in evidence deeds running back to Allen O. Bird; but there is no showing that Bird had any title from the government. To meet this defendant relies upon title by adverse possession, and a statement from him under oath while on the witness stand, which was received without objection, to the effect that he was the owner of the property. The testimony shows such a claim of right and color of title, coupled with the possession of a right of way 10 feet wide, running east and west along the north side of part of lot 1 in block 3 of Boulevard addition to Sioux .City, Iowa, as to jijstify defendant’s attack upon the tax deed and to sustain his plea of right to redeem. As to the north and south alley running through this block, there is not sufficient testimony in our judgment to justify the relief sought. We shall not set forth the testimony upon which we base our conclusion, as it is not our custom to do so.
II. As to defendant’s failure to pay taxes, it is shown that he has paid none of the taxes levied and assessed against the property; hut, as he is seeking to redeem in a case where no proper notice was given of the expiration of the period of redemption, he is not required to show payment of taxes. Whatever of confusion there may have been in our previous cases on this subject, this matter was fully settled and adjudicated in the late decision of Swan v. Harvey, 117 Iowa, 58. To the doctrine there announced we still adhere.
But as the defendant has failed to show that he was entitled to notice of the expiration of the period of redemption from the sale of the north and south alley or way, he cannot question the tax deed issued to plaintiff for that strip.
The decree should be modified, so as to allow defendant Clark to redeem from the sale of the alley running east and west along the north side of a part of lot 1 in block '3, and in all other respects it will be affirmed. The case is remanded for a determination of the question as to the amount defendant should pay in order to effectuate this redemption; *603for we have no data from which to make a computation.— Modified and remanded.